H. Brown, J.,
dissenting. I believe that the majority has properly analyzed those propositions of law contained in Sections I and IV of its opinion. However, I think the trial judge committed error in restricting the plaintiffs’ proof with respect to those matters discussed in Sections II and III. I do not so much fault the legal pronouncements made by the majority, as I do the majority’s willingness (on this record) to disregard errors by invoking the doctrines of “judicial discretion” and “waiver.”